Exhibit 10.2

  

EXECUTION VERSION

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT



 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 12, 2020, is made and entered into by and among Churchill
Capital Corp II, a Delaware corporation (the “Churchill”), Software Luxembourg
Holding S.A., a public limited liability company (société anonyme), incorporated
and organized under the laws of the Grand Duchy of Luxembourg, having its
registered office at 48, Boulevard Grand-Duchesse Charlotte, L-1330 Luxembourg,
Grand Duchy of Luxembourg, and registered with the Luxembourg Register of
Commerce and Companies (Registre de Commerce et des Sociétés, Luxembourg) under
number B246188 (“Legacy Skillsoft”), Churchill Sponsor II LLC, a Delaware
limited liability company (the “Sponsor” and, together with the undersigned
parties under Holder on the signature pages hereto and any person or entity who
hereafter becomes a party to this Agreement, a “Holder” and collectively the
“Holders”).

 

RECITALS

 

WHEREAS, Churchill and Legacy Skillsoft are party to that certain Agreement and
Plan of Merger, dated as of October 12, 2020 (as it may be amended,
supplemented, restated or otherwise modified from time to time, the “Merger
Agreement”), by and among Churchill and Legacy Skillsoft, pursuant to which,
among other things, Legacy Skillsoft will cease to exist and Legacy Skillsoft’s
subsidiaries shall become subsidiaries of Churchill, which shall survive as the
surviving corporation (the “Merger” and, Churchill following the consummation of
the Merger, the “Company”);

 

WHEREAS, as a condition to the consummation of the transactions contemplated by
the Merger Agreement that the parties hereto enter into this Agreement, to be
effective upon the consummation of the Merger;

 

WHEREAS, Churchill, the Sponsor and certain of the Holders entered into that
certain Registration Rights Agreement, dated as of June 26, 2019 (as it may be
amended, supplemented, restated or otherwise modified from time to time until
the consummation of the Merger, the “Existing Agreement”);

 

WHEREAS, the Holders who are shareholders of Legacy Skillsoft have existing
registration rights under that certain shareholders’ agreement made and entered
into as of August 27, 2020 by and among such Holders and Legacy Skillsoft, which
shall be terminated in connection with the Merger; and

 

WHEREAS, upon the consummation of the Merger, the parties to the Existing
Agreement desire to amend and restate the Existing Agreement in its entirety as
set forth herein and Churchill and the Holders desire to enter into this
Agreement, pursuant to which the Company shall grant the Holders certain
registration rights with respect to the Registrable Securities (as defined
below) on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 



 

 

 

Article I
DEFINITIONS



 

1.1            Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such specified Person. As used in this definition, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York, New York.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall mean the Class A common stock of the Company, par value
$0.0001 per share.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.1.

 



2

 



 

“Form S-3” shall have the meaning given in subsection 2.3.

  

“Founder Shares” shall have the meaning given in the Sponsor Agreement.

 

“Founder Shares Lock-up Period” shall have the meaning given in the Sponsor
Agreement.

 

“Holders” shall have the meaning given in the Preamble.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Merger Agreement” shall have the meaning given in the Recitals hereto.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

 

“Permitted Transferees” shall mean (a) in the case of the Sponsor or any Holder
of Founder Shares, any person or entity to whom a Holder of Registrable
Securities is permitted to transfer such Registrable Securities prior to the
expiration of the Founder Shares Lock-up Period and pursuant to the Sponsor
Agreement and any other applicable agreement between such Holder and the
Company, in each case for so long as such agreements remain in effect, and to
any transferee thereafter, (b) in the case of any Holder (other than the Sponsor
or any Holder of Founder Shares) that is not an individual, any Affiliate of
such Holder (including existing affiliated investment funds or vehicles that at
all times remain Affiliates) and (c) in the case of any Holder (other than the
Sponsor or any Holder of Founder Shares) who is an individual, (i) any successor
by death or (ii) any trust, partnership, limited liability company or similar
entity solely for the benefit of such individual or such individual’s spouse or
lineal descendants, provided that such individual acts as trustee, general
partner or managing member and retains the sole power to direct the voting and
disposition of the transferred Registrable Securities.

 

“Person” means any natural person, general or limited partnership, corporation,
company, trust, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 



3

 

 

“Registrable Security” shall mean (a) any outstanding shares of Common Stock
held by a Holder immediately following the Closing (as defined in the Merger
Agreement) (including shares of Common Stock distributable pursuant to the
Merger Agreement and the conversion of the Company’s Class B Common Stock),
(b) any shares of Common Stock that may be acquired by Holders upon the exercise
of a warrant or other right (including pre-emption rights) to acquire Common
Stock held by a Holder immediately following the Closing (as defined in the
Merger Agreement), (c) any shares of Common Stock or warrants to purchase shares
of Common Stock (including any shares of Common Stock or any other equity
security (including, without limitation, shares of Common Stock issued or
issuable upon the exercise of any other equity security and warrants)) of the
Company held by a Holder from time to time, and (d) any other equity security of
the Company or any of its subsidiaries issued or issuable with respect to any
securities referenced in clause (a), (b) or (c) above by way of a stock dividend
or stock split or in connection with a recapitalization, merger, consolidation,
spin-off, reorganization or similar transaction; provided, however, that, as to
any particular Registrable Security, such securities shall cease to be
Registrable Securities when: (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates or book entries for such securities not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of such securities shall not require
registration under the Securities Act; (C) such securities shall have ceased to
be outstanding; (D) such securities have been sold without registration pursuant
to Rule 144 promulgated under the Securities Act (or any successor
rule promulgated by the Commission); or (E) such securities have been sold to,
or through, a broker, dealer or underwriter in a public distribution or other
public securities transaction.





 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A)            all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory
Authority, Inc.) and any securities exchange on which the Common Stock is then
listed;

 

(B)            fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);

 

(C)            printing, messenger, telephone and delivery expenses;

 

(D)            reasonable fees and disbursements of counsel for the Company;

 

(E)            reasonable fees and disbursements of all independent registered
public accountants of the Company incurred specifically in connection with such
Registration; and

 

(F)            reasonable fees and expenses of one (1) legal counsel selected by
the majority-in-interest of the Demanding Holders initiating a Demand
Registration to be registered for offer and sale in the applicable Registration.

 





4

 

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.



 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Registration Statement” shall mean a Registration Statement filed with
the Commission on either (a) Form S-3 or Form F-3 (or any successor form or
other appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3 or Form F-3, an evergreen
Registration Statement on Form S-1 or Form F-1 (or any successor form or other
appropriate form under the Securities Act), in each case, for an offering to be
made on a continuous basis pursuant to Rule 415 under the Securities Act (or any
similar rule that may be adopted by the SEC) covering the Registrable
Securities, as applicable.

 

“Sponsor” shall have the meaning given in the Preamble hereto.

 

“Sponsor Agreement” shall mean the Sponsor Agreement, dated as of October 12,
2020, by and among Churchill, the Sponsor, Legacy Skillsoft and the other
parties thereto, as the same may be amended, restated or modified from time to
time.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

Article II
REGISTRATIONS

 

2.1           Demand Registration.

 

2.1.1            Request for Registration. Subject to the provisions of
subsection 2.1.4 and Section 2.4 hereof, at any time and from time to time, the
Holders of at least 5% in interest of the then-outstanding number of Registrable
Securities (the “Demanding Holders”) may make a written demand for Registration
of all or part of their Registrable Securities, which written demand shall
describe the amount and type of securities to be included in such Registration
and the intended method(s) of distribution thereof (such written demand a
“Demand Registration”). The Company shall, within three (3) Business Days of the
Company’s receipt of the Demand Registration, notify, in writing, all other
Holders of Registrable Securities of such demand, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in a Registration pursuant to a Demand Registration (each
such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Registration, a “Requesting Holder”) shall so notify the
Company, in writing, within five (5) Business Days after the receipt by the
Holder of the notice from the Company. Upon receipt by the Company of any such
written notification from a Requesting Holder(s) to the Company, such Requesting
Holder(s) shall be entitled to have their Registrable Securities included in a
Registration pursuant to a Demand Registration and the Company shall effect, as
soon thereafter as practicable, but not more than forty five (45) days after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of four (4) Registrations pursuant
to a Demand Registration under this subsection 2.1.1 with respect to any or all
Registrable Securities; provided, however, that a Registration shall not be
counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S-1 have been sold, in accordance with Section 3.1 of this Agreement.

 



5

 



 

2.1.2            Effective Registration. Notwithstanding the provisions of
subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration unless and
until (i) the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Company in writing, but in no event later than five (5) days, of such
election; provided, further, that the Company shall not be obligated or required
to file another Registration Statement until the Registration Statement that has
been previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

 

2.1.3            Underwritten Offering. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders
so advise the Company as part of their Demand Registration that the offering of
the Registrable Securities pursuant to such Demand Registration shall be in the
form of an Underwritten Offering, then the right of such Demanding Holder and
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 



6

 

 

2.1.4            Reduction of Underwritten Offering. If the managing Underwriter
or Underwriters in an Underwritten Registration pursuant to a Demand
Registration, in good faith, advises the Company, the Demanding Holders and the
Requesting Holders (if any) in writing that the dollar amount or number of
Registrable Securities that the Demanding Holders and the Requesting Holders (if
any) desire to sell, taken together with all other Common Stock or other equity
securities that the Company desires to sell and the Common Stock, if any, as to
which a Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) holds prior to such
Underwritten Registration) that can be sold without exceeding the Maximum Number
of Securities; (ii) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (i), Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities and that can be sold without exceeding the Maximum
Number of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), Common
Stock or other equity securities that the Company desires to sell, which can be
sold without exceeding the Maximum Number of Securities.

 

2.1.5            Demand Registration Withdrawal. A majority-in-interest of the
Demanding Holders initiating a Demand Registration or a majority-in-interest of
the Requesting Holders (if any), pursuant to a Registration under subsection
2.1.1 shall have the right to withdraw from a Registration pursuant to such
Demand Registration for any or no reason whatsoever upon written notification to
the Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

 



7

 

 

2.2           Piggyback Registration.

 

2.2.1            Piggyback Rights. If, at any time the Company proposes to file
a Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of stockholders of the Company (or by the Company and by the
stockholders of the Company including, without limitation, pursuant to
Section 2.1 hereof), other than a Registration Statement (or any registered
offering with respect thereto) (i) filed in connection with any employee stock
option or other benefit plan, (ii) pursuant to a Registration Statement on
Form S-4 (or similar form that relates to a transaction subject to Rule 145
under the Securities Act or any successor rule thereto), (iii) for an offering
of debt that is convertible into equity securities of the Company, (iv) for a
dividend reinvestment plan or (v) for a rights offering, then the Company shall
give written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than three (3) Business Days
before the anticipated filing date of such Registration Statement or, in the
case of an Underwritten Offering pursuant to a Form S-3, the applicable “red
herring” prospectus or prospectus supplement, which notice shall (A) describe
the amount and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (B) offer to all of the Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five
(5) Business Days after receipt of such written notice (such Registration a
“Piggyback Registration”). Subject to subsection 2.2.2, the Company shall, in
good faith, cause such Registrable Securities to be included in such Piggyback
Registration and shall use its best efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested by the Holders pursuant to this subsection 2.2.1 to be
included in a Piggyback Registration on the same terms and conditions as any
similar securities of the Company included in such Registration and to permit
the sale or other disposition of such Registrable Securities in accordance with
the intended method(s) of distribution thereof. All such Holders proposing to
distribute their Registrable Securities through an Underwritten Offering under
this subsection 2.2.1 shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering by the
Company.

 

2.2.2            Reduction of Piggyback Registration. If the managing
Underwriter or Underwriters in an Underwritten Registration that is to be a
Piggyback Registration, in good faith, advises the Company and the Holders of
Registrable Securities participating in the Piggyback Registration in writing
that the dollar amount or number of shares of Common Stock that the Company
desires to sell, taken together with (i) the shares of Common Stock, if any, as
to which Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant to Section 2.2 hereof, and (iii) the shares of
Common Stock, if any, as to which Registration has been requested pursuant to
separate written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then:

 

(a)            If the Registration is undertaken for the Company’s account, the
Company shall include in any such Registration (A) first, Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (B) second, to the extent that
the Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof and Common
Stock, if any, as to which Registration has been requested pursuant to written
contractual piggy-back registration rights of other stockholders of the Company
(pro rata based on the respective number of Registrable Securities that each
stockholder holds prior to such Underwritten Registration), which can be sold
without exceeding the Maximum Number of Securities;

 



8

 

 

(b)            If the Registration is pursuant to a request by persons or
entities other than the Holders of Registrable Securities, then the Company
shall include in any such Registration (A) first, Common Stock or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, which can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1 and Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities (pro rata based on the respective number of
Registrable Securities that each stockholder holds prior to such Underwritten
Registration), which can be sold without exceeding the Maximum Number of
Securities; and (C) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A) and (B), Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities.

 

2.2.3            Piggyback Registration Withdrawal. Any Holder of Registrable
Securities shall have the right to withdraw from a Piggyback Registration for
any or no reason whatsoever upon written notification to the Company and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4            Unlimited Piggyback Registration Rights. For purposes of
clarity, any Registration effected pursuant to Section 2.2 hereof shall not be
counted as a Registration pursuant to a Demand Registration effected under
Section 2.1 hereof.

 

2.3           Registrations on Form S-3. The Holders of Registrable Securities
may at any time, and from time to time, request in writing that the Company,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or any similar short form registration
statement that may be available at such time (“Form S-3”). Within three
(3) Business Days of the Company’s receipt of a written request from a Holder or
Holders of Registrable Securities for a Registration on Form S-3, the Company
shall promptly give written notice of the proposed Registration on Form S-3 to
all other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within ten (10) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
twelve (12) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall effect a Registration of all or
such portion of such Holder’s Registrable Securities as are specified in such
written request, together with all or such portion of Registrable Securities of
any other Holder or Holders joining in such request as are specified in the
written notification given by such Holder or Holders; provided, however, that
the Company shall not be obligated to effect any such Registration pursuant to
Section 2.3 hereof if (i) a Form S-3 is not available for such offering; or
(ii) the Holders of Registrable Securities, together with the Holders of any
other equity securities of the Company entitled to inclusion in such
Registration, propose to sell the Registrable Securities and such other equity
securities (if any) at any aggregate price to the public of less than
$5,000,000.

 



9

 



 

Any request for an Underwritten Offering pursuant to a Form S-3, including a
takedown from an existing Form S-3 filed pursuant to this Section 2.3, shall
follow the procedures of Section 2.1 (including subsection 2.1.4) but shall not
count against the number of long form Demand Registrations that may be made
pursuant to subsection 2.1.1; provided that such Holders (a) reasonably expect
aggregate gross proceeds in excess of $25,000,000 from such Underwritten
Offering or (b) reasonably expect to sell all of the Registrable Securities they
hold in such Underwritten Offering but in no event for expected aggregate gross
proceeds of less than $10,000,000.

 

2.4            Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of a Company-initiated Registration,
the Company has initiated a Registration and provided that the Company has
delivered written notice regarding such Registration to the Holders prior to
receipt of a Demand Registration pursuant to subsection 2.1.1 and it continues
to actively employ, in good faith, all reasonable efforts to cause the
applicable Registration Statement to become effective; (B) the Holders have
requested an Underwritten Registration and the Company and the Holders are
unable to obtain the commitment of underwriters to firmly underwrite the offer;
or (C) in the good faith judgment of the Board such Registration would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement at such time,
then in each case the Company shall furnish to such Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board it would be seriously detrimental to the Company for such Registration
Statement to be filed in the near future and that it is therefore essential to
defer the filing of such Registration Statement. In such event, the Company
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any 12-month period. Notwithstanding anything to
the contrary contained in this Agreement, no Registration shall be effected or
permitted and no Registration Statement shall become effective, with respect to
any Registrable Securities held by any Holder of Founder Shares, until after the
expiration of the Founder Shares Lock-Up Period.

 



10

 

 

Article III
COMPANY PROCEDURES

  

3.1           General Procedures. If at any time the Company is required to
effect the Registration of Registrable Securities, the Company shall use its
best efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Company shall, as expeditiously as possible:

 

3.1.1            prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

3.1.2            prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

 

3.1.3            prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

3.1.4            prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 



11

 

 

3.1.5            cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;

 

3.1.6            provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

3.1.7            advise each seller of such Registrable Securities, promptly
after it shall receive notice or obtain knowledge thereof, of the issuance of
any stop order by the Commission suspending the effectiveness of such
Registration Statement or the initiation or threatening of any proceeding for
such purpose and promptly use its reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;

 

3.1.8            at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel;

 

3.1.9            notify the Holders at any time when a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10          permit a representative of the Holders, the Underwriters, if
any, and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11          obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12          on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 



12

 



 

3.1.13          in the event of any Underwritten Offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing Underwriter of such offering;

 

3.1.14          make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15          if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

3.1.16          otherwise, in good faith, cooperate reasonably with, and take
such customary actions as may reasonably be requested by the Holders, in
connection with such Registration, including, without limitation, making
available senior executives of the Company to participate in any due diligence
sessions that may be reasonably requested by the Underwriter in any Underwritten
Offering.

 

3.2           Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

3.3           Requirements for Participation in Underwritten Offerings. No
person may participate in any Underwritten Offering for equity securities of the
Company pursuant to a Registration initiated by the Company hereunder unless
such person (i) agrees to sell such person’s securities on the basis provided in
any underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 



13

 

 

3.4           Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement (it being understood that the
Company hereby covenants to prepare and file such supplement or amendment as
soon as practicable after the time of such notice), or until he, she or it is
advised in writing by the Company that the use of the Prospectus may be resumed.
If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.



 

3.5           Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act. The Company further covenants that it shall
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of Common Stock
held by such Holder without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions.

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1           Indemnification.

 

4.1.1            The Company agrees to indemnify, to the extent permitted by
law, each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including
attorneys’ fees) caused by (i) any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as the same are
caused by or contained in any information furnished in writing to the Company by
such Holder expressly for use therein, (iii) any actions or inactions or
proceedings in respect of the foregoing whether or not such indemnified party is
a party thereto or (iv) any registration or qualification of securities under
applicable blue sky laws (including any failure to register or qualify
securities under such laws where the Company has affirmatively undertaken or
agreed in writing that the Company will undertake such registration or
qualification). This indemnity shall be in addition to any liability the Company
may otherwise have. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Holder or any
indemnified party and shall survive the transfer of such securities by such
Holder. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 



14

 



 

4.1.2            In connection with any Registration Statement in which a Holder
of Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 

4.1.3            Any person entitled to indemnification herein shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any person’s right to indemnification hereunder to the extent
such failure has not materially prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 



15

 

 

4.1.4            The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Company and each Holder of Registrable Securities participating in an offering
also agrees to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company’s or
such Holder’s indemnification is unavailable for any reason.



 

4.1.5            If the indemnification provided under Section 4.1 hereof from
the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

Article V
MISCELLANEOUS

 

5.1           Notices. Any notice or communication under this Agreement must be
in writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 640
Fifth Avenue, 12th Floor, New York, NY 10019, Attention: Michael Klein, and, if
to any Holder, at such Holder’s address or facsimile number as set forth in the
Company’s books and records. Any party may change its address for notice at any
time and from time to time by written notice to the other parties hereto, and
such change of address shall become effective thirty (30) days after delivery of
such notice as provided in this Section 5.1.

 



16

 



 

5.2           Assignment; No Third Party Beneficiaries.

 

5.2.1            Except as set forth in Section 5.2.2., this Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part.

 

5.2.2            A Holder may assign or delegate such Holder’s rights, duties or
obligations under this Agreement, in whole or in part, to a Permitted Transferee
who agrees to become bound by the transfer restrictions set forth in this
Agreement.

 

5.2.3            This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

 

5.2.4            This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto, other than as expressly set forth in this
Agreement.

 

5.2.5            No assignment by any party hereto of such party’s rights,
duties and obligations hereunder shall be binding upon or obligate the Company
unless and until the Company shall have received (i) written notice of such
assignment as provided in Section 5.1 hereof and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Company, to be bound by
the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement). Any transfer or
assignment made other than as provided in this Section 5.2 shall be null and
void.

 

5.3           Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

 

5.4           Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS
AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF
THE STATE OF DELAWARE AS APPLIED TO AGREEMENTS AMONG DELAWARE RESIDENTS ENTERED
INTO AND TO BE PERFORMED ENTIRELY WITHIN DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS OF SUCH JURISDICTION AND THE VENUE FOR ANY ACTION
TAKEN WITH RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN
WILMINGTON COUNTY IN THE STATE OF DELAWARE.

 



17

 

 

EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF ANY
BREACH OF THIS AGREEMENT, THE NON-BREACHING PARTY WOULD BE IRREPARABLY HARMED
AND COULD NOT BE MADE WHOLE BY MONETARY DAMAGES, AND THAT, IN ADDITION TO ANY
OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, THE PARTIES
SHALL BE ENTITLED TO SUCH EQUITABLE OR INJUNCTIVE RELIEF AS MAY BE APPROPRIATE.
THE VENUE SET FORTH IN THIS SECTION ABOVE SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT OF ANY JUDGMENT OF A COURT DESCRIBED IN THE SECTION ABOVE, OR THE
TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SUCH A JUDGMENT, IN ANY
OTHER APPROPRIATE JURISDICTION.



 

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

5.5           Amendments and Modifications. Upon the written consent of the
Company and the Holders of at least a majority in interest of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder, solely in his, her or its capacity as
a holder of the shares of capital stock of the Company, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so affected; provided, further, that any amendment hereto
or waiver hereof that adversely affects the priority participation of the PIPE
Subscriber (as defined in the Merger Agreement), solely in its capacity as a
Holder, in any underwritten offerings to which the PIPE Subscriber would be
eligible to participate under the terms of this Agreement shall require the
consent of the PIPE Subscriber. No course of dealing between any Holder or the
Company and any other party hereto or any failure or delay on the part of a
Holder or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of any Holder or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

 



18

 

 

5.6           Other Registration Rights. The Company represents and warrants
that no person, other than a Holder of Registrable Securities has any right to
require the Company to register any securities of the Company for sale or to
include such securities of the Company in any Registration filed by the Company
for the sale of securities for its own account or for the account of any other
person. Further, the Company represents and warrants that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.



 

5.7           Term. This Agreement shall terminate with respect to any Holder on
the date that such Holder no longer holds any Registrable Securities. The
provisions of Section 3.5, Article IV and this Article V (other than
Section 5.6) shall survive any termination.

 

[Signature pages follow]

 



19

 





 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 CHURCHILL CAPITAL CORP II         By:/s/ Peter Seibold   Name: Peter Seibold
  Title: Chief Financial Officer

 

  

 SOFTWARE LUXEMBOURG HOLDING S.A.         By:/s/ Ronald W. Hovsepian     
  Name: Ronald W. Hovsepian   Title: Director – Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 





 



 

 HOLDERS:      CHURCHILL SPONSOR II LLC         By:/s/ Jay Taragin   Name: Jay
Taragin   Title: Chief Financial Officer

 



21

 





 

FORM OF REGISTRATION RIGHTS JOINDER AGREEMENT

 

This REGISTRATION RIGHTS JOINDER AGREEMENT, dated as of [•]20[•], is made and
entered into by and between Churchill Capital Corp II, a Delaware corporation
(the “Company”) and [•] (the “Joining Party”).

 

RECITALS

 

WHEREAS, the Company, Magnet Merger Sub, Inc. and Albert DE Holdings Inc.
entered into that certain Agreement and Plan of Merger, dated as of October 12,
2020, pursuant to which, inter alia, a direct, wholly owned subsidiary of the
Company will be merged with and into Albert DE Holdings Inc., a Delaware
corporation (“Magnet”), with Magnet surviving as a wholly owned subsidiary of
the Company on the terms and subject to the conditions set forth therein (the
“Merger”)

 

WHEREAS, in connection with the Merger, the [Joining Party] is entitled to
receive warrants exercisable for Class A Common Stock, par value $0.0001 per
share, of the Company (the “Common Stock”);

 

WHEREAS the Company and the Joining Party entered into that certain Subscription
Agreement, pursuant to which the Joining Party agreed to purchase from the
Company, and the Company agreed to issue and sell to the Joining Party,
5,000,000 shares of Common Stock through a private placement.

 

WHEREAS, the Company, Churchill Sponsor II LLC, a Delaware limited liability
company, and Software Luxembourg Holding S.A., a public limited liability
company (société anonyme), incorporated and organized under the laws of the
Grand Duchy of Luxembourg, and certain other parties, entered into that certain
Amended and Restated Registration Rights Agreement dated as of October 12, 2020
(as such agreement may hereafter be amended pursuant to the terms thereof, the
“Registration Rights Agreement”), the form of which is attached hereto as
Exhibit A.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:

 

Section 1. Agreement by the Joining Party. The Joining Party acknowledges
receipt of, and having read, a copy of the Registration Rights Agreement. The
Joining Party hereby accepts and agrees to be bound by, and further covenants
and agrees that it will comply with, all of the terms and conditions of the
Registration Rights Agreement (as each may be amended from time to time), as it
were a Holder (as such term is defined in the Registration Rights Agreement)
under the Registration Rights Agreement, provided, however, that for purposes of
the Joining Party, the term “Permitted Transferee” shall mean (a) in the case of
the Sponsor (as such term is defined in the Registration Rights Agreement) or
any Holder (as such term is defined in the Registration Rights Agreement) of
Founder Shares (as such term is defined in the Registration Rights Agreement),
any person or entity to whom a Holder of Registrable Securities (as such term is
defined in the Registration Rights Agreement) is permitted to transfer such
Registrable Securities prior to the

 



 

 

 

expiration of the Founder Shares Lock-up Period (as such term is defined in the
Registration Rights Agreement) and pursuant to the Sponsor Agreement (as such
term is defined in the Registration Rights Agreement) and any other applicable
agreement between such Holder and the Company (as such term is defined in the
Registration Rights Agreement), in each case for so long as such agreements
remain in effect, and to any transferee thereafter, (b) in the case of any
Holder (other than the Sponsor or any Holder of Founder Shares) that is not an
individual, any Affiliate (as such term is defined in the Registration Rights
Agreement) of such Holder (including existing affiliated investment funds or
vehicles that at all times remain Affiliates) and each of their respective
limited partners, members or stockholders (or an Affiliate thereof) and (c) in
the case of any Holder (other than the Sponsor or any Holder of Founder Shares)
who is an individual, (i) any successor by death or (ii) any trust, partnership,
limited liability company or similar entity solely for the benefit of such
individual or such individual’s spouse or lineal descendants, provided that such
individual acts as trustee, general partner or managing member and retains the
sole power to direct the voting and disposition of the transferred Registrable
Securities..

 

Section 2. Agreement by the Company. The Company hereby accepts the Joining
Party as a party to the Registration Rights Agreement as if the Joining Party
were a Holder (as such term is defined in the Registration Rights Agreement)
under the Registration Rights Agreement, and agrees that it will, treat the
Joining Party as if it were a Holder under the Registration Rights Agreement.

 

Section 3. Governing Law. This Agreement and the rights and obligations of the
parties hereunder and the persons subject hereto shall be governed by, and
construed and interpreted with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

 

Section 4. Counterparts. This Agreement may be executed by facsimile and in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this agreement to be executed and
delivered as of the date first above written.

 

 

        CHURCHILL CAPITAL CORP II             By:          Name:     Title:  





          [JOINING PARTY]         By:          Name:     Title:

  



 

 